           Case 4:20-cv-05057-EFS                  ECF No. 16        filed 02/23/21       PageID.1931 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                              FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                     Eastern District of Washington                           EASTERN DISTRICT OF WASHINGTON


                           DENA M.,
                                                                                                               Feb 23, 2021
                                                                     )                                             SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:20-CV-05057-EFS
                                                                     )
     ANDREW M. SAUL, the Commissioner of Social
                   Security,                                         )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment (ECF No. 9) is GRANTED.
’
              The Commissioner’s Motion for Summary Judgment (ECF No. 13) is DENIED.
              JUDGMENT entered in favor of Plaintiff REVERSING and REMANDING the matter to the Commissioner of Social
              Security for further proceedings.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge          Edward F. Shea                                                     on a motions for
      Summary Judgment (ECF Nos. 9 and 13).


Date: 2/23/2021                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lee Reams
                                                                                          (By) Deputy Clerk

                                                                            Lee Reams
